UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7623


MINYARD CASS DAVIS,

                Plaintiff - Appellant,

          v.

DAVE SIMONS; WILLIE BHAGIRATH; D. V. PERRY; R. WHITEHEAD;
LIEUTENANT ELLIS; TAMARA EVERETTE; A. CASPER; JEFFREY
MILTON; L. SUTTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00522-RAJ-LRL)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Minyard Cass Davis, Appellant Pro Se.       Lisa Ehrich, Anne
Catherine Lahren, Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Minyard Cass Davis appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed       the    record     and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Davis v. Simons, No. 2:13-cv-00522-RAJ-LRL (E.D. Va.

Sept. 30, 2014).              We dispense with oral argument because the

facts    and    legal    contentions      are   adequately   presented     in   the

materials      before    this     court   and   argument    would   not   aid   the

decisional process.


                                                                          AFFIRMED




                                           2